 
 
I 
108th CONGRESS
2d Session
H. R. 3744 
IN THE HOUSE OF REPRESENTATIVES 
 
January 28, 2004 
Mr. Ross introduced the following bill; which was referred to the Committee on Resources, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To authorize the Secretary of Agriculture to sell or exchange all or part of certain administrative sites and other land in the Ozark-St. Francis and Ouachita National Forests and to use funds derived from the sale or exchange to acquire, construct, or improve administrative sites, and for other purposes. 
 
 
1.Sale or exchange of land, ozark-st. francis and Ouachita National Forests 
(a)In generalThe Secretary of Agriculture (referred to in this Act as the Secretary) may, under such terms and conditions as the Secretary may prescribe, sell or exchange any right, title, and interest of the United States in and to the following National Forest System land and improvements: 
(1)In the Ouachita National Forest— 
(A)tract 1, Work Center and two Residences (approximately 12.4 acres), as identified on the map entitled Ouachita National Forest, Waldron, Arkansas, Work Center and Residences and dated July 26, 2000; 
(B)tract 2, Work Center (approximately 10 acres), as identified on the map entitled Ouachita National Forest, Booneville, Arkansas, Work Center and dated July 26, 2000; 
(C)tract 3, Residence (approximately 1/2 acre), as identified on the map entitled Ouachita National Forest, Glenwood, Arkansas, Residence and dated July 26, 2000; 
(D)tract 4, Work Center (approximately 10.12 acres), as identified on the map entitled Ouachita National Forest, Thornburg, Arkansas, Work Center and dated July 26, 2000; 
(E)tract 5, Office Building (approximately 1.5 acres), as identified on the map entitled Ouachita National Forest, Perryville, Arkansas, Office Building and dated July 26, 2000; 
(F)tract 6, Several Buildings, Including Office Space and Equipment Depot (approximately 3 acres), as identified on the map entitled Ouachita National Forest, Hot Springs, Arkansas, Buildings and dated July 26, 2000; 
(G)tract 7, Isolated Forestland (approximately 120 acres), as identified on the map entitled Ouachita National Forest, Sunshine, Arkansas, Isolated Forestland and dated July 26, 2000; 
(H)tract 8, Isolated Forestland (approximately 40 acres), as identified on the map entitled Ouachita National Forest, Sunshine, Arkansas, Isolated Forestland and dated July 26, 2000; 
(I)tract 9, Three Residences (approximately 9.89 acres), as identified on the map entitled Ouachita National Forest, Heavener, Oklahoma, Three Residences and dated July 26, 2000; 
(J)tract 10, Work Center (approximately 38.91 acres), as identified on the map entitled Ouachita National Forest, Heavener, Oklahoma, Work Center and dated July 26, 2000; 
(K)tract 11, Residence #1 (approximately 0.45 acres), as identified on the map entitled Ouachita National Forest, Talihina, Oklahoma, Residence #1 and dated July 26, 2000; 
(L)tract 12, Residence #2 (approximately 0.21 acres), as identified on the map entitled Ouachita National Forest, Talihina, Oklahoma, Residence #2 and dated July 26, 2000; 
(M)tract 13, Work Center (approximately 5 acres), as identified on the map entitled Ouachita National Forest, Big Cedar, Oklahoma, Work Center and dated July 26, 2000; 
(N)tract 14, Residence (approximately 0.5 acres), as identified on the map entitled Ouachita National Forest, Idabel, Oklahoma, Residence and dated July 26, 2000; 
(O)tract 15, Residence and Work Center (approximately 40 acres), as identified on the map entitled Ouachita National Forest, Idabel, Oklahoma, Residence and Work Center and dated July 26, 2000; and 
(P)tract 16, Isolated Forestland at sec. 30, T. 2 S., R. 25 W. (approximately 2.08 acres), as identified on the map entitled Ouachita National Forest, Mt. Ida, Arkansas, Isolated Forestland and dated August 27, 2001. 
(2)In the Ozark-St. Francis National Forest— 
(A)tract 1, Tract 750, District 1, Two Residences, Administrative Office (approximately 8.96 acres), as identified on the map entitled Ozark-St. Francis National Forest, Mountain View, Arkansas, Tract 750, District 1, Two Residences, Administrative Office and dated July 26, 2000; 
(B)tract 2, Tract 2736, District 5, Mountainburg Work Center (approximately 1.61 acres), as identified on the map entitled Ozark-St. Francis National Forest, Mountainburg, Arkansas, Tract 2736, District 5, Mountainburg Work Center and dated July 26, 2000; 
(C)tract 3, Tract 2686, District 6, House (approximately 0.31 acres), as identified on the map entitled Ozark-St. Francis National Forest, Paris, Arkansas, Tract 2686, District 6 House and dated July 26, 2000; 
(D)tract 4, Tract 2807, District 6, House (approximately 0.25 acres), as identified on the map entitled Ozark-St. Francis National Forest, Paris, Arkansas, Tract 2807, District 6, House and dated July 26, 2000; 
(E)tract 5, Tract 2556, District 3, Dover Work Center (approximately 2.0 acres), as identified on the map entitled Ozark-St. Francis National Forest, Dover, Arkansas, Tract 2556, District 3, Dover Work Center and dated July 26, 2000; 
(F)tract 6, Tract 2735, District 2, House (approximately 0.514 acres), as identified on the map entitled Ozark-St. Francis National Forest, Jasper, Arkansas, Tract 2735, District 2, House and dated July 26, 2000; and 
(G)tract 7, Tract 2574, District 2, House (approximately 0.75 acres), as identified on the map entitled Ozark-St. Francis National Forest, Jasper, Arkansas, Tract 2574, District 2, House and dated July 26, 2000. 
(b)Applicable authoritiesExcept as otherwise provided in this Act, any sale or exchange of land described in subsection (a) shall be subject to laws (including regulations) applicable to the conveyance and acquisition of land for National Forest System purposes. 
(c)Cash equalizationNotwithstanding any other provision of law, the Secretary may accept cash equalization payments in excess of 25 percent of the total value of the land described in subsection (a) from any exchange under subsection (a). 
(d)Solicitations of offers 
(1)In generalIn carrying out this Act, the Secretary may use solicitations of offers for sale or exchange under this Act on such terms and conditions as the Secretary may prescribe. 
(2)Rejection of offersThe Secretary may reject any offer under this Act if the Secretary determines that the offer is not adequate or not in the public interest. 
2.Disposition of fundsAny funds received by the Secretary through sale or by cash equalization from an exchange— 
(1)shall be deposited into the fund established by Public Law 90–171 (commonly known as the Sisk Act) (16 U.S.C. 484a); and 
(2)shall be available for expenditure, without further Act of appropriation, for the acquisition, construction, or improvement of administrative facilities, land, or interests in land for the national forests in the States of Arkansas and Oklahoma. 
3.Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this Act. 
 
